                                                                                       FILED
                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINlA
                                  Norfolk Division                                  8EP 1 2 2019

                                                                                CLERK, us DISTRICT COURT
WILLIAM ORLANDO SMITH,#1128679,                                                        ncr-olk VA



                       Petitioner,

V.                                                                    ACTION NO. 2:19cy295


HAROLD W. CLARKE,
Director of the Virginia
Department of Corrections,

                       Respondent.

                                         FINAL ORDER


       Petitioner William Orlando Smith ("Smith"), a Virginia inmate, submitted a pro se petition

for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. ECF No. 1. Smith attacks his

convictions, in the Circuit Court for the County of Chesterfield on December 29, 2004, for rape

and abduction. Id. at 1. On March 29, 2005,the circuit court sentenced Smith to 45 years in prison

with 5 years suspended. Id.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Local Rules of the United States District

Court for the Eastern District of Virginia for report and recommendation. The report and

recommendation, filed August 5, 2019, recommends that Smith's petition be dismissed without

prejudice to Smith refiling his federal petition after obtaining an order authorizing the filing of a

successive petition from the Court of Appeals for the Fourth Circuit. ECF No. 5. Each party was

advised of his right to file written objections to the findings and recommendations made by the

Magistrate Judge.     On August 19, 2019, Smith filed his objections to the report and

recommendation. ECF No. 7.
       The Court does hereby adopt and approve the findings and recommendations set forth in

the report and recommendation. The Court, therefore, ORDERS that the petition for a writ of

habeas corpus, ECF No. 1, is DISMISSED WITHOUT PREJUDICE to Smith refiling his

federal petition after obtaining an order authorizing the filing of a successive petition from the

Court of Appeals for the Fourth Circuit.

       Finding that the basis for dismissal of Smith's § 2254 petition is not debatable, and

altematively finding that Smith has not made a "substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rule

11(a) of the Rules Gov. § 2254 Cases in U.S. Dist Cts.; Miller-El v. Cockrell, 531 U.S. 322, 335-

38 (2003); Slack v. McDaniel, 529 U.S. 473,483-85 (2000).

       Smith is ADVISED that, because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. R.

App. P. 22(b); Rule 11(a) of the Rules Gov. § 2254 Cases in U.S. Dist. Cts. If Smith intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty days from

the date of this Order. Smith may seek such a certificate by filing a written notice of appeal with

the Clerk of the United States District Court, United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510.

       The Clerk shall mail a copy of this final order to Smith and counsel of record for

respondent.


                                                         Raymond A.ISkson
                                                         United States District TnrtgA
                                                            Raymond A. Jackson
                                                        United States District Judge
Norfolk, Virginia
September      2019
